  Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 1 of 12 PageID #:10393




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MICHAEL SAUNDERS,                                  )
                                                   ) No. 12-cv-09158
                                 Plaintiff,        )
                                                   ) Judge Robert M. Dow, Jr.
           v.                                      ) Magistrate Judge Jeffrey T. Gilbert
                                                   )
CITY OF CHICAGO, et al.,                           )
                                                   )
                                 Defendants.       )


                DEFENDANT COOK COUNTY'S MOTION FOR ENTRY OF ORDER
                        REGARDING FAIRNESS OF SETTLEMENT

           Defendant Cook County, Illinois (the "County"), by its undersigned attorneys, moves for

entry of an order finding that the County's settlement of Thames v. City of Chicago, et al.,

No. 12-cv-09170 ("Thames"), Richardson v. City of Chicago, et al., No. 12-cv-09184

("Richardson"), and Saunders v. City of Chicago, et al., No. 12-cv-09158 ("Saunders") cases

(collectively, with Swift v. City of Chicago, et al., No. 2012-L-12995 (Circuit Court of

Cook County) ("Swift"), the "Englewood Four" cases) is fair and reasonable, was made in

reasonable anticipation of a finding of liability, and that the County's actions are those of a

reasonable uninsured.

           The County further respectfully requests that this Court schedule an evidentiary hearing

at which the County will introduce evidence in support of the above finding. The County will be

prepared to present testimony concerning its decision to settle the Englewood Four cases,

including: (1) the County's evaluation of the risks and potential liability in light of the claims

brought against Cook County Assistant State's Attorneys ("ASAs") in the Englewood Four cases,

taking into consideration the facts and legal posture of the Englewood Four cases and

benchmarking of prior judgments in malicious prosecution cases; and (2) the probable liability of


10171362
     Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 2 of 12 PageID #:10393




the County on the indemnification claims brought against it for any judgment entered against the

ASAs. As this hearing addresses the most significant issues presented in Starr Indemnity &

Liability Company v. Cook County, Illinois, et al., Case No. 17-cv-01430, the pending

"Declaratory Judgment Action," which is currently the subject of a Motion to Reassign to this

Court, this Court should order that Starr Indemnity & Liability Company ("Starr") and AXIS

Surplus Insurance Company ("AXIS") participate in the hearing.

I.       BACKGROUND

         A.     The Englewood Four Cases

         This matter concerns four related cases brought by four individual plaintiffs, collectively

referred to as the "Englewood Four," alleging that misconduct by Chicago police officers and

Cook County ASAs led to their wrongful convictions for a 1994 rape and murder. As a result of

their convictions, each of the Englewood Four served at least 16 years in prison. After their

convictions were overturned, and they received certificates of innocence, each filed a lawsuit.

The defendants in these cases included the Chicago police officers involved in their arrests, the

ASAs involved in their prosecutions, the City of Chicago (the "City"), and the County. Two of

those cases, Thames and Richardson, were reassigned to this Court, which was presiding over a

third case, Saunders, for pretrial proceedings per the Executive Committee's March 11, 2013

Order. (Thames, Dkt. 33.) The fourth related case, Swift, was before the Circuit Court of

Cook County.

         In April 2017, the City, the County, and the Englewood Four plaintiffs participated in a

mediation before Retired Circuit Court Judge Eileen Brewer. That mediation did not result in a

settlement of any of the Englewood Four cases.




                                                 -2-
 Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 3 of 12 PageID #:10393




       The Swift trial was scheduled to begin on May 17, 2017. In early May 2017, the City

police officers and the City settled the Swift case for $6.75 million. On May 17, 2017—the day

of trial—the County settled the Swift matter for $5.625 million.

       Later in 2017, the City settled the remaining three cases against the City and its police

officers for approximately $24.25 million. Altogether, the City paid approximately $31 million

to settle all claims against the City police officers and the City in the Englewood Four cases.

       After these settlements, the only claims that remained were malicious prosecution claims

against the ASAs and a claim against the County premised on the County's alleged duty to

indemnify the ASAs for any liability assessed against the ASAs in Thames, Richardson, and

Saunders.

       B.      The County's Insurance Coverage

       The County has a $10 million self-insured retention ("SIR") and four insurance policies

with successive $10 million limits. Starr is responsible for the first layer of the County's excess

insurance, which responds to loss between $10 and $20 million. The County has made repeated

demands upon Starr and the other excess insurance carriers that they offer funds to settle the

Englewood Four cases, but none of the excess carriers have agreed to contribute anything.

       On February 24, 2017, Starr filed the Declaratory Judgment Action against the County

and each of the Englewood Four plaintiffs. On September 6, 2018, Starr filed its Second

Amended Complaint for Declaratory Relief in the Declaratory Judgment Action, attached hereto

as Exhibit 1. In its Second Amended Complaint, among other things, Starr seeks a declaration

that it has no coverage obligations to the County because "Cook County is not legally obligated

to pay as damages any amount for any judgment or settlement relating to any alleged liability of

ASA Valentini and/or ASA Johnson in any of the Underlying Lawsuits". (Ex. 1 at 13.)




                                                -3-
    Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 4 of 12 PageID #:10393




        AXIS is responsible for the second layer of the County's excess coverage, which

responds to loss between $20 and $30 million.1 On November 8, 2018, the County filed an

Answer and Amended Counterclaim for Declaratory Relief in the Declaratory Judgment Action

against Starr, attached hereto as Exhibit 2, seeking a declaration that, among other things, the

settlement in the Swift case, and the global settlement in the Richardson, Thames, and Saunders

cases, were fair and reasonable, the settlement was made in reasonable anticipation of a finding

of liability against the County in the Englewood Four cases arising out of the ASAs' alleged

malicious prosecution, and in settling the claims, the County's actions were those of a reasonable

uninsured.

        C.      The Settlement of the Three Remaining Cases

        At the April 2017 mediation, Starr refused to offer any money in settlement of the

Englewood Four cases. Since then, Starr and the other excess insurance carriers have failed to

offer any funds in settlement of the Englewood Four cases.

        The County, having assessed the potential liability and risks associated with a trial of the

Englewood Four cases, chose to pursue a negotiated resolution of the liability it was facing.

After settling the Swift matter, the County negotiated in good faith with the remaining three

plaintiffs in the Englewood Four cases, those efforts culminating in a settlement that was only

achieved with the substantial assistance of Magistrate Judge Gilbert. That settlement calls for

the County to pay the plaintiffs in the Saunders, Thames, and Richardson lawsuits a total of

$23.97 million.

        Given the positions taken by Starr and by AXIS in the Declaratory Judgment Action that

the settlement is not covered under their policies because the County had no duty to indemnify


1
  In light of the County's settlements with the Englewood Four plaintiffs totaling $29.6 million, discussed
below, none of the County's other excess insurance carriers are implicated at this time.


                                                   -4-
  Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 5 of 12 PageID #:10393




the ASAs, the County insisted that the settlement be conditioned upon a finding that the

settlement is fair and reasonable, the settlement was made in reasonable anticipation of a finding

of liability, and that the County's actions are those of a reasonable uninsured, in accordance with

the standards set forth in Guillen v. Potomac Insurance Co. of Illinois, 203 Ill. 2d 141 (Ill. 2003)

(the "Guillen Hearing"). That is precisely the same issue raised by the County in the Declaratory

Judgment Action.

II.    ARGUMENT

        The standard of review by which this Court should consider whether the settlement

entered into by the County and the Englewood Four is fair and reasonable is well-settled. Under

Illinois law, "with respect to the insured's decision to settle, the litmus test must be whether,

considering the totality of the circumstances, the insured's decision conformed to the standard of

a prudent uninsured." Guillen, 203 Ill. 2d at 163 (emphasis in original) (internal quotation marks

omitted); cited with approval in, e.g., CE Design Ltd. v. King Supply Co., 791 F.3d 722, 725

(7th Cir. 2015); Pietras v. Sentry Ins. Co., 513 F. Supp. 2d 983, 986 (N.D. Ill. 2007);

Rogers Cartage Co. v. Travelers Indem. Co., 2018 IL App (5th) 160098, ¶ 70, appeal denied,

108 N.E.3d 885 (Ill. 2018); Cent. Mut. Ins. Co. v. Tracy's Treasures, Inc., 2014 IL App (1st)

123339, ¶ 56. "Similarly, with respect to the amount of damages agreed to, the test is what a

reasonably prudent person in the position of the [insured] would have settled for on the merits of

plaintiff's claim." Guillen, 203 Ill. 2d at 163 (internal quotation marks omitted). Under the

"prudent uninsured test," the court "must posit that the uninsured defendant has assets sufficient

to satisfy a substantial judgment and that it must weigh whether those assets are best put to use

litigating certain issues that could lower the value of the case or whether an early settlement,

presumably at a discount, is more advantageous." Cent. Mut. Ins. Co., 2014 IL App (1st)

123339, ¶ 61. Further, "in Illinois, the test for the reasonableness of the decision to settle, as well


                                                 -5-
 Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 6 of 12 PageID #:10393




as the amount of the settlement, is objective rather than subjective." Daily v. Greensfelder,

Hemker & Gale, P.C., 2018 IL App (5th) 150384, ¶ 30, citing Cent. Mut. Ins. Co., 2014 IL App

(1st) 123339, ¶ 56.

       The purpose of this process is to ensure that, given the insurer's lack of participation in

and approval of the settlement, the settlement was not the result of collusion between an insured

and the underlying plaintiff. Guillen, 203 Ill. 2d at 163; see also Pietras, 513 F. Supp. 3d at 986

("This rule is meant to prevent an insured defendant from entering into a collusive settlement in

which it overpays the plaintiff, knowing that it is in effect using the insurer's checkbook."). The

fairness analysis "involves a commonsense consideration of the totality of facts bearing on the

liability and damage aspects of plaintiff's claim, as well as the risks of going to trial." Guillen,

203 Ill. 2d at 163 (internal quotation marks omitted). It depends "on the quality and quantity of

proof which [the insured] would expect to be offered against it in the underlying action."

Fed. Ins. Co. v. Binney & Smith, Inc., 393 Ill. App. 3d 277, 283, 913 N.E.2d 43, 49 (1st Dist.

2009) (internal quotation marks omitted).

       A.      The $23.97 Million Settlement of the Saunders, Thames, and Richardson
               Lawsuits is a Reasonable Compromise

       The amount of the settlement will be shown to be reasonable. As will be established at

the fairness hearing, there are serious claims of malicious prosecution asserted against the ASAs

in connection with the wrongful convictions of the Englewood Four plaintiffs. The plaintiffs in

Saunders, Thames, and Richardson allege that as a result of the conduct of the ASAs and the

Chicago police officers, they each spent over 16 years in prison for crimes they did not commit.

Historically, clients of plaintiffs' counsel have received jury awards averaging $1.73 million per

year of wrongful imprisonment. See, e.g., Fields v. City of Chicago, No. 10-cv-1168 (N.D. Ill.)

($22 million jury award for 18 years of wrongful imprisonment, totaling $1.22 million per year



                                                -6-
 Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 7 of 12 PageID #:10393




of wrongful imprisonment); Johnson v. Guevara, No. 05-cv-1042 (N.D. Ill.) ($21 million jury

award for about 11 years of wrongful imprisonment, totaling $1.91 million per year of wrongful

imprisonment); Jimenez v. City of Chicago, No. 09-cv-8081 (N.D. Ill.) ($25 million jury award

for 16 years of wrongful imprisonment, totaling $1.56 million per year of wrongful

imprisonment); Dominguez v. Waukegan, No. 04-cv-2907 (N.D. Ill.) ($9 million jury award for

4 years of wrongful imprisonment, totaling $2.25 million per year of wrongful imprisonment);

Deskovic v. City of Peekskill, No. 07-cv-08150 (S.D.N.Y.) ($40 million jury award for 16.5 years

of wrongful imprisonment, totaling $2.42 million per year of wrongful imprisonment); White v.

McKinley, No. 05-cv-203 (W.D. Mo.) ($16 million jury award for 5 years of wrongful

imprisonment, totaling $3.2 million per year of wrongful imprisonment); Ayers v. City of

Cleveland, No. 12-cv-753 (N.D. Ohio) ($13.2 million jury award for 11 years of wrongful

imprisonment, totaling $1.2 million per year of wrongful imprisonment); Restivo Halstead v.

Nassau Cnty., et al., No. 06-cv-6720 (E.D.N.Y.) ($36 million jury award for 36 collective years

of wrongful imprisonment, totaling $1 million per year of wrongful imprisonment); Rivera v.

Guevara, et al., No. 12-cv-04428 ($17.175 million jury award for 21 years of wrongful

imprisonment, totaling $.82 million per year of wrongful imprisonment).

       Applying the average award in these cases of $1.73 million per year to the collective

48 years of wrongful imprisonment alleged by Saunders, Thames, and Richardson, the average

exposure in the event of a jury award in favor of the plaintiffs here would be $83.04 million.

Allowing for a credit of $24.25 million for the City's settlement of those three cases, the County

thus faced an average exposure, in the event of a jury award, of $58.79 million. The County

settled the three cases for $23.97 million—just 40.8% of such average exposure. The risks

involved in going to trial were only exacerbated by the City's settlement of all claims against it




                                               -7-
 Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 8 of 12 PageID #:10393




and its police officers, which would mean that the ASAs would be going to trial as the sole

defendants. If the plaintiffs obtained a judgment against the ASAs, the plaintiffs would be

entitled to recover their attorneys' fees, which could add millions more dollars to any judgment.

The County determined that if the plaintiffs were to succeed at trial against the ASAs, the

damages award could far exceed what the City agreed to pay in settlement.

       B.      The County Faced the Likelihood That the Court Would Conclude That it
               Was Legally Required to Indemnify the ASAs For Any Judgment Entered
               Against Them

       The applicable legal authority makes it likely that the County would be legally obligated

to indemnify the ASAs.        Recently, in McCullough v. Hanley, 2018 WL 3496093, at *18

(N.D. Ill. July 20, 2018), the District Court stated:

       Lastly, the prosecutor defendants [the former DeKalb County State's Attorney and
       three former DeKalb County Assistant State's Attorneys] contend that the
       indemnification claim against DeKalb County alleged in Count XI should be
       dismissed because they are State employees and not employees of DeKalb
       County. This contention is without merit because the County has a duty to
       indemnify State officials, like State's Attorneys, because the County funds the
       office of that official. Robinson v. Sappington, 351 F.3d 317, 339 (7th Cir. 2003)
       ("The fact that some of the parties involved are state officials, as opposed to
       employees of the [County], does not alter that fiscal responsibility."); see also
       Cannon v. Burge, No. 05 C 2192, 2006 WL 273544, at *21 (N.D. Ill. Feb. 2,
       2006) ("[T]hat [the State's Attorney] was not an employee of the County does not
       automatically release the County from liability for indemnification."). Therefore,
       the court denies the prosecutor defendants' motion to dismiss count XI.

Indeed, based on McCullough and the other cases cited in that recent opinion, it would have been

irresponsible for the County to ignore the possibility that it could be required to pay whatever

judgment the Englewood Four were able to achieve against the ASAs.

       C.      Case Law Supports a Finding that the Settlement Was Fair and Reasonable,
               the Settlement Was Made in Reasonable Anticipation of a Finding of
               Liability, and the County's Actions Are Those of a Reasonable Insured

       The evidence will also show that the County repeatedly sought its insurers' participation

in settlement efforts, but the insurers refused. Instead, on February 24, 2017, Starr filed the


                                                  -8-
 Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 9 of 12 PageID #:10393




Declaratory Judgment Action seeking to avoid liability, and AXIS took the position that it had no

obligations until Starr's $10 million layer had been exhausted. The County was ultimately

successful in settling these cases after extensive and vigorous settlement negotiations overseen

by Magistrate Judge Gilbert. At all times, the County acted as a reasonably prudent uninsured,

and the settlement to which it agreed is fair and reasonable.

       In Maxum Indem. Co. v. Eclipse Mfg. Co., No. 06 C 4946, 2013 WL 5993389 (N.D. Ill.

Nov. 12, 2013), Judge Lefkow found the insured's decision to settle was made in reasonable

anticipation of liability in similar circumstances. There, "a seasoned magistrate judge" guided

the settlement negotiations, which is a "strong indication that the negotiations were arms length

and that potential liability was fully and fairly assessed." Id. at *6. Further, the insurers were

invited to participate in the settlement process, "which indicates that the negotiations were

conducted in good faith." Id. In addition, the settlement included claims on which the insured's

ultimate liability was uncertain. Prior to the settlement, the insured won summary judgment on

three of the five claims in the case in a ruling which Judge Lefkow observed was "unlikely to be

overruled." Id. Nonetheless, the settlement included payments for those three dismissed claims.

The court found that settlement was still fair and reasonable, as even the "unlikely" possibility

that the decision would be overturned caused "at least delay, uncertainty, and further litigation

expense, factors typically favoring settlement." Id.; see also Fed. Ins. Co., 393 Ill. App. 3d

at 284 (settlement reasonable due to risks of any litigation, even though insured believed

plaintiffs' claims "were entirely without merit" and that its products were "safe and non-toxic").

       Here, the settlement negotiations were guided by Magistrate Judge Gilbert, the County's

insurers were invited to participate, and the County settled the claims against it in light of both

the relative strength of the Englewood Four plaintiffs' claims against the ASAs and the federal




                                                -9-
 Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 10 of 12 PageID #:10393




court precedent cited above strongly supporting the plaintiffs' claims that the County has a duty

to indemnify the ASAs. Just as in Maxum, the settlement here was fair and reasonable, and done

in anticipation of potential liability.   Notably, the County does not have to prove that it

definitively has actual liability to the Englewood Four plaintiffs.       See, e.g., Fed. Ins. Co.,

393 Ill. App. 3d at 282 (insured "need not establish actual liability" to show settlement was fair

and reasonable). Instead, the County must show only that its decision to settle and the settlement

amount were fair and reasonable. Guillen, 203 Ill. 2d at 163. The settlement at issue here easily

passes this bar.

       Indeed, unlike the settlements at issue in Guillen and in Maxum, both of which involved

settlements in which the defendant assigned its rights under its insurance policy to the plaintiff in

exchange for the plaintiff's agreement to look to the insurance company as the sole source of

recovery, here the County has agreed to make the full settlement payment to the plaintiffs out of

its own funds regardless of whether the County receives any reimbursement from Starr and

AXIS. Accordingly, collusion between the County and the plaintiffs should not be of concern to

Starr and AXIS.

       D.      The County Requests That the Court Schedule An Evidentiary Hearing

       The County respectfully requests that this Court schedule an evidentiary hearing at which

it will present evidence of the fairness of the settlement that it entered into with the

Englewood Four. Because a determination of the fairness of the settlement is also a central issue

in the Declaratory Judgment Action, this Court should also order Starr and AXIS to participate in

the hearing.

       At the hearing before this Court on December 19, 2018, both Starr and AXIS insisted that

no such fairness hearing could occur without extensive discovery going to every fact and legal

issue in the Englewood Four cases. But such statements belie the straightforward analysis that is


                                                -10-
 Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 11 of 12 PageID #:10393




before this Court. The only issue before this Court is whether the County's $23.97 million

settlement of the Saunders, Thames, and Richardson cases is a reasonable compromise of the

exposure facing the County. The discovery that Starr and AXIS may need is not nearly as broad

as Starr and AXIS argued before this Court. To reach a conclusion at the Guillen Hearing, this

Court need not conduct "a trial within a trial" of the merits of the Englewood Four claims. To

the contrary, all the County need show is that it faced a "reasonable apprehension of a finding of

liability," and that it reasonably compromised its financial exposure.

III.   CONCLUSION

       WHEREFORE, Defendant Cook County, Illinois respectfully requests that this Court

schedule an evidentiary hearing, order that Starr Indemnity & Liability Company and AXIS

Surplus Insurance Company participate in that hearing, and, based on the evidence presented at

the hearing and in this Motion, enter an order finding that the settlement of the Saunders,

Thames, and Richardson cases is fair and reasonable, the settlement was made in reasonable

anticipation of a finding of liability, and that the County's actions are those of a reasonable

uninsured.


Dated: January 3, 2019
                                          DEFENDANT COOK COUNTY, ILLINOIS

                                          By      /s/ Kenneth S. Ulrich
                                                  One of Its Attorneys

                                          Kenneth S. Ulrich (#6195603)
                                          A. Colin Wexler (#6270813)
                                          Emily D. Gilman (#6317338)
                                          GOLDBERG KOHN LTD.
                                          55 East Monroe Street
                                          Suite 3300
                                          Chicago, IL 60603
                                          (312) 201-4000
                                          kenneth.ulrich@goldbergkohn.com
                                          colin.wexler@goldbergkohn.com


                                               -11-
Case: 1:12-cv-09158 Document #: 617 Filed: 01/03/19 Page 12 of 12 PageID #:10393




                                 emily.gilman@goldbergkohn.com

                                 Cathy McNeil Stein
                                 April M. Perry
                                 Jessica Scheller
                                 COOK COUNTY STATE'S ATTORNEY'S OFFICE
                                 Civil Actions Bureau
                                 500 Richard J. Daley Center
                                 Chicago, IL 60602
                                 (312) 603-5365
                                 cathymcneil.stein@cookcountyil.gov
                                 april.perry@cookcountyil.gov
                                 jessica.scheller@cookcountyil.gov




                                      -12-
